DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 4/1/2021 has been entered.  Claims 14 and 24 have been canceled.  Claims 1-13, 15-23 and 25 are pending in the application.  Claims 6-8, 16-23 and 25 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
As explained by the Examiner in a voicemail message left for Applicant’s Attorney Shireen Marshall as a follow-up to the telephone interview conducted on 4/19/2021 and noted in the Interview Summary report dated 4/29/2021, amended claim 1 is not supported by the earlier filed PCT/US08/072808 given that the earlier application only discloses carbon with regards to fibers as a reinforcing material to be penetrated by a foam produced from foam generating materials that are present as core-materials or particles materials (see Page 46, lines 33-28), and not as sub-macroscale particles as instantly claimed, whether as a layer of the repeating unit with no binding or intermediary material between the sub-macroscale particles or whether as an intermediary layer comprising a composite of polymer and the sub-macroscale particles of carbon as broadly claimed (e.g. the disclosed species recited in PCT/US08/072808 does not support the more broadly claimed genus as recited in amended claim 1).  Thus, the instant claims have not been afforded the benefit of the earlier 8/11/2008 filing date, and given that provisional application 61/153539 which, like PCT/US08/072808, only discloses carbon with regards to carbon fibers of a reinforcing material to be penetrated by a foam (page 53, lines 2-3), and hence also fails to support the claimed intermediary layer comprising a composite of polymer and sub-
The Examiner also notes that PCT/US08/072808, printed as WO2009/058453, was published on 5/7/2009, prior to the effective filing date of the instant application, and given that the instant application has a different inventive entity, WO2009/058453 is applicable as prior art.
Claim Rejections - 35 USC § 103
Claims 1-5, 9-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Greenhill ‘453 (WO2009/058453) for generally the reasons recited in the prior office action and incorporated herein by reference, wherein with regards to amended claim 1, it is again noted that Greenhill ‘453 discloses that aside from the plurality of repeating units of sub-microscale particles, the composite material may comprise carbon fibers as reinforcing material (Page 46, lines 28-34).  More specifically, Greenhill ‘453 discloses that the composite material may comprise foam generating components as particle materials or as core materials of core-shell particles that upon impact or when ruptured can produce a foam, wherein the foam can be produced as an outer layer of the composite material or forming a layer within the gradient or particle layer structure, and the carbon fiber reinforcing material can be provided to be penetrated by the generated foam, such that it would have been obvious to one having ordinary skill in the art to incorporate a reinforcing material of carbon fibers as an intermediary layer within the composite material based upon the teachings of Greenhill ‘453 (Page 9, lines 21-22; Page 31, line 32-Page 32, line 2; Page 33, lines 14-18; Page 35, lines 17-19; Page 39, lines 19-21; Page 41, lines 5-10; Page 44, lines 11-12; Page 46, lines 28-34).  Further, given that Greenhill ‘453 also discloses that an intermediary material can be included within the composite 
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a et seq.
Claims 1-5, 9-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Greenhill ‘453, as presented above, and in further view of Glatkowski (US2003/0122111) for generally the reasons recited in the prior office action and restated below.
The teachings of Greenhill ‘453 are discussed above and in detail in the prior office action and although the Examiner takes the position that the disclosure of carbon fibers in combination with polymeric materials as intermediary materials would render the claimed intermediary layer of “a composite of polymer and sub-macroscale particles of carbon” obvious to one having ordinary skill in the art, it is further noted that Greenhill ‘453 discloses that the composite material can also be used to provide shielding of electromagnetic radiation (EM) such as radio frequency (RF) shielding in any of the contemplated applications, wherein at least one of the particles of the plurality of particles in the gradient structure includes an RF shielding material and/or an RF shielding layer can be provided by incorporating a conductive element in one or more of the particles layers (see Greenhill ‘453: Page 7, lines 31-32; Page 10, lines 25-29; Page 11, lines 25-30; Page 43, lines 25-28; Page 47, lines 9-15); and although Greenhill ‘453 does not specifically recite that the conductive or RF shielding material is a composite of polymer and sub-macroscale carbon particles, such composite materials are known RF/EM shielding materials in the art as taught by Glatkowski (Entire document, particularly Abstract; Paragraphs 0041 and 0053-0057) and hence would have been obvious to one having ordinary skill in the art at the time of the invention.
More specifically, Glatkowski discloses an electrically conductive coating or film comprising a plurality of single-walled carbon nanotubes (e.g. sub-macroscale particles of carbon) having good electrostatic discharge (ESD) protection for use in a variety of applications such as EMI/RFI shielding (Abstract, Paragraph 0041), wherein the film may further comprise a polymeric material (Paragraph 0048) with the nanotubes dispersed substantially homogeneously throughout the polymeric material or may be present in a gradient fashion (Paragraph 0054), and the coating or film may further comprise other carbon allotropes (Paragraph 0061).  Glatkowski also discloses that the conductive film or layer can be a free standing film and/or can be provided on a substrate, and may be provided in a multilayer structure with a plurality of such layers, preferably oriented nanotubes to provide enhanced EM shielding, or may be provided in a multilayer structure having alternating layers of nanotube-containing and non-nanotube containing layers (Paragraphs 0051-0053 and 0056-0059); and given that both Greenhill ‘453 and Glatkowski disclose multilayered structures comprising nanoparticles that may be provided as multiple layers of nanoparticles in a gradient and/or alternating fashion wherein the composite structures may include conductive materials having EM shielding properties, one having ordinary skill in the art at the time of the invention would have been motivated to incorporate the carbon nanotube-containing film or layer taught by Glatkowski as a layer, film or coating within the gradient and/or overall composite structure of the invention taught by Greenhill ‘453 given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results, thereby rendering the invention as recited in instant claims 1-5, 9-13 and 15 obvious over the teachings of Greenhill ‘453 in view of Glatkowski.
Double Patenting
Claims 1-5, 9-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 9,060,560 (parent application), for generally the reasons of record, as discussed in the prior office action and incorporated herein, wherein it is further noted that the carbon nanoparticles of patented claim 16 in combination with the first and second layers further comprising a polymeric material as in patented claim 47 provides a clear teaching and/or suggestion of a layer or “intermediary layer” of sub-macroscale particles of carbon as a “composite” with a polymer or polymeric material given that it would have been obvious to one having ordinary skill in the art to combine (in)dependent claim limitations arriving at the instantly claimed invention.
Claims 1-5, 9-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-39 and 41-47 of copending Application No. 13/880270 (now USPN 10,926,513, patented claims 1-12 and 14-20) for generally the reasons of record, wherein it is further noted that the carbon allotrope layer of carbon nanotubes, e.g. sub-macroscale particles of carbon, suspended in a matrix, reads upon and/or suggests the claimed “intermediary layer” given that a polymeric material is an obvious matrix material in the art and would have been obvious to one having ordinary skill in the art based upon the copending/patented claims.
Claims 1-5, 9-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 31, 38-46, 54-55 of copending Application No. 14/035531, now patented claims 1, 2, 9-17, 23-24 of USPN 9,328,788, for generally the reasons of record, wherein it is further noted that the carbon allotrope layer of carbon nanotubes, e.g. sub-macroscale particles of carbon, suspended in a matrix, reads upon and/or suggests the claimed 
Claims 1-5, 9-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11, 26, 30, 31, 33, 38, and 41 of copending Application No. 14/039088, now patented claims 1-7, 10-11, 13, 18, and 21 of USPN 9,982,736, for generally the reasons of record, wherein it is further noted that the carbon allotrope layer of carbon nanotubes, e.g. sub-macroscale particles of carbon, suspended in a matrix, reads upon and/or suggests the claimed “intermediary layer” given that a polymeric material is an obvious matrix material in the art and would have been obvious to one having ordinary skill in the art based upon the patented claims.
Per Applicant’s request, the terminal disclaimer requirement for the above double patenting rejections is being held in abeyance.
Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive and/or moot in view of the additional remarks above with regards to priority.  Specifically, the Applicant argues that the instant claims, as amended, are supported by the prior-filed applications, particularly PCT/US08/072808 and PCT/US09/053462, and thus Greenhill ‘453 and Greenhill ‘609 are ineligible as prior art.  However, the Examiner respectfully disagrees and as discussed in detail above, notes that although PCT/US2009/053462 supports the claimed sub-macroscale particles of carbon, PCT/US08/072808 does not; and given that the instant application and PCT/US08/072808 have different inventive entities, WO2009/058453, published on 5/7/2009 prior to the 8/11/2009 effective filing date of the instant application, is applicable as prior art.
Any rejection from the prior office action that is not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 4/1/2021.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 12, 2021